DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 5 has been canceled.  Claim(s) 1 has been amended.  Claim(s) 1-4 and 6-16 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 08 August 2022, with respect to the rejection of claims 1-15 under 35 U.S.C. § 103 as being unpatentable over Deremaux et al. (the ‘460 Patent) in view of Backer et al. and Fuertes et al. (the ‘198 Patent), has been fully considered and is persuasive because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
	Independent claim 1 has been amended to recite “a polydispersity index (polyD) of less than 3.0 and greater than 0.5”. 
	Upon review of the prior art, the ‘198 Patent appears to be the closest prior art reference. The ‘198 Patent teaches preparing a soluble highly branched polymer from a starch having an amylose content of at least 30% by weight. The final product has a reducing sugar content of less than 1%. This amylose was treated with a branching enzyme and then a β-amylase to give a product having a molecular weight between 0.9x105 and 1.5x105 Daltons, an α-1,6-bond content of between 13 and 17%, and a branched chain length distribution profile of 70 to 85% of DP of less than 15, of 10 to 14% of DP of between 15 and 25 and of 8 to 13% of DP greater than 25 (claim 1). The ‘198 Patent does not teach, suggest or disclose the polydispersity index for this glucose polymer. The molecular weight of the glucose polymer obtained in the ‘198 Patent is outside the range of the present claims. 
	While the ‘198 Patent teaches a narrow molecular weight range, this range is outside the claimed weight range. There is no teaching on how to obtain a glucose polymer from starch with an amylose content of at least 10%, having the claimed α-1,6-bond content, and reducing sugar content and also having the claimed weight-average molecular weight and polydispersity index.
	The rejection is hereby withdrawn.



Conclusion
Accordingly, claims 1-4 and 6-16 (renumbered 1-15) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759